 

Exhibit 10.33

 

LOAN AGREEMENT

 

This LOAN AGREEMENT (this “Amendment”) dated as of June 9, 2015 (the “Effective
Date”) is entered into by and among Armco Metals Holdings, Inc., a Nevada
corporation (the “Company”), and Kexuan Yao (the “Lender”).

 

Recitals

 

WHEREAS, the Lender is the Chairman, Chief Executive Officer and principal
stockholder of the Company;

 

WHEREAS, between 1/1/2013 and the Effective Date hereof, the Lender advanced
funds of an aggregate principal amount of $976,366 (the “Principal”) to the
Company as working capital, and those advances are unsecured, non-interest
bearing and due on demand;

 

WHEREAS, as of the Effective Date, the Company has made repayments of $ 0.00
(the “Repayments”) towards to the Principal and the amount of the unpaid
Principal is $976,366;

 

WHEREAS, the Company and the Lender now desire to memorialize the terms and
conditions of the above described advances in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:

 

Agreement

 

Section 1.     Loan. Subject to the terms and conditions of this Agreement, the
Lender made loans to the Company equal to the Principal during the period from
1/1/2013 to the Effective Date hereof (each a “Loan’ and collectively as
“Loans”).

 

Section 2.     Terms of Loan. Subject to the terms and conditions of this
Agreement, the Loans are unsecured, non-interest bearing and due on demand.

 

Section 3.     Repayments. The Lender acknowledges that the Company has made
Repayments towards the Principal and the amount of the unpaid Principal is
$976,366 as of the Effective Date.

 

Section 4.     Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to advances and/or loans from the
Lender to the Company. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

Section 5.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to conflicts
of laws principles thereof.

 

Section 6.     Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

 
1 

--------------------------------------------------------------------------------

 

 

Section 7.    Assignment and Successors. This Agreement, and all of the rights
and duties of the Lender and the Company (each as applicable) hereunder, shall
not be assignable or delegable without the other party’s prior written consent.
Any purported assignment or delegation by the Lender in violation of the
foregoing shall be null and void ab initio and of no force and effect. The
rights and obligations of the Company and the Holder (each as applicable) shall
be binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.

 

Section 8.     Counterparts. This Amendment may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party. Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.

 

IN WITNESS WHEREOF, the Company and the Lender have caused this Agreement to be
duly executed as of the date first written above.

 

 

Company:

 

 

 

ARMCO METALS Holdings, INC.

          By:/s/ Fengtao Wen   Name: Fengtao Wen   Title: Chief Financial
Officer           Lender:       KEXUAN YAO               /s/ Kexuan Yao

 

 

 

 2